 



Exhibit 10.1
CONSULTING AGREEMENT
     THIS CONSULTING AGREEMENT (“Agreement”) is made and entered into on
August 22, 2005 by and between Connetics Corporation (“Connetics” or the
“Company”) and G. Kirk Raab (“Consultant”). Connetics and Consultant are each
referred to in this Agreement as a “Party” and collectively as the “Parties.”
BACKGROUND
     A. The Company desires to continue to engage Consultant as a consultant and
a member of the Board of Directors of the Company, and, through December 31,
2005, as the Chairman of the Board, and Consultant desires to be so engaged by
Connetics in such positions, on the terms and conditions set forth in this
Agreement.
     B. Connetics and Consultant have entered into that certain consulting
agreement dated October 1, 1995 (the “Former Consulting Agreement”) and that
certain Change of Control Agreement effective as of January 1, 2002 (the “Former
Change of Control Agreement”).
     C. Connetics and Consultant desire to terminate the Former Consulting
Agreement and Former Change of Control Agreement effective as of the date of
this Agreement and to enter into this Agreement in lieu of those agreements.
     NOW, THEREFORE, in consideration of the mutual premises, covenants and
agreements contained in this Agreement, intending to be legally bound, the
Parties agree as follows:
AGREEMENT
     1. Term. This Agreement is for the period commencing on the date of this
Agreement and terminating on December 31, 2007, or upon the date of termination
of engagement pursuant to Section 6 of this Agreement (the “Term”). Commencing
on January 1, 2008, Consultant’s engagement shall continue month-to-month (and
his service on the Board shall continue at the discretion of the stockholders),
provided that all other provisions of this Agreement shall continue to apply to
Consultant’s engagement.
     2. Consulting Fees. During the Term, Consultant’s annual fee shall be
$300,000 (the “Consulting Fee”), payable in two equal payments of $12,500 per
month. The Consulting Fee shall be in addition to any fees payable to Consultant
for service on the Board of Directors. The Board or a designated committee of
the Board will review the Consulting Fee and adjust it as the Board deems
appropriate at the end of each calendar year.
     3. Stock Options. Consultant’s current Company stock options shall be
governed by the terms and conditions of the applicable Company stock option
plans and/or stock option agreements. Consultant may be granted additional
options to purchase Company common stock, on such terms and conditions as the
Compensation Committee of the Board of Directors (or any other entity with
authority to make such determination) may determine.
     4. Expenses. During the Term, the Company will reimburse Consultant for all
reasonable travel and necessary business expenses he incurs in connection with
his services,

Page 1



--------------------------------------------------------------------------------



 



upon timely submission by the Consultant of an invoice and receipts or other
documentation in accordance with the Company’s normal reimbursement procedures.
The Company will provide Consultant with reimbursements within thirty (30) days
of receipt of the invoice. Consultant agrees to obtain the Company’s prior
approval for any significant expenses.
     5. Independent Contractor Status. The Company and Consultant each
acknowledge and agree that Consultant shall serve as an independent contractor
and not as an employee of the Company. The Company and Consultant hereby
covenant with one another to treat the engagement of Consultant as that of an
independent contractor, and not an employee, for all purposes including employee
benefits, unemployment insurance, workers’ compensation insurance and federal,
state, local and payroll taxes. Consultant understands and agrees that he is
responsible for paying all federal, state, and local income or business taxes,
including estimated taxes, self-employment and any other taxes, fees, additions
to tax, interest or penalties which may be assessed, imposed, or incurred as a
result of the Consulting Fee or any other payments paid by the Company pursuant
to this Agreement.
     6. Termination of Consulting Relationship.
          (a) Notwithstanding any provision of this Agreement to the contrary,
Consultant’s engagement under this Agreement shall terminate on the first to
occur of the following dates:
          (i) the date of Consultant’s death;
          (ii) the date on which Connetics gives Consultant notice of
termination on account of Disability (as defined below);
          (iii) the date on which Connetics gives Consultant notice of
termination for Cause (as defined below);
          (iv) the date on which Connetics gives Consultant notice of
termination for any reason other than the reasons set forth in (i) through
(iii) above; or
          (v) the date on which Consultant gives Connetics notice of his
resignation with or without Good Reason (as defined below).
          (b) For purposes of this Agreement, “Disability” means an illness,
injury or other incapacitating condition as a result of which Consultant is
unable to perform, with reasonable accommodation, the services required to be
performed under this Agreement for 90 consecutive days during any 12-month
period. In such event, Connetics, in its sole discretion, may terminate this
Agreement by giving notice to Consultant of termination for Disability.
Consultant agrees to submit to such medical examinations as may be necessary to
determine whether a Disability exists, pursuant to reasonable requests made by
Connetics from time to time. Any determination as to whether a Disability exists
shall be made by a physician selected by Connetics.
          (c) For purposes of this Agreement, “Cause” shall mean the occurrence
of any of the following events, as the Board reasonably determines:

Page 2



--------------------------------------------------------------------------------



 



          (i) an act of dishonesty by Consultant taken in connection with his
responsibilities as a consultant which is intended to result in his own personal
enrichment;
          (ii) the indictment or conviction of, guilty plea to, or entry of a
nolo contendere plea to, a felony by or on behalf of Consultant that the Board
believes has had or will have a material detrimental effect on Connetics’
reputation or business;
          (iii) Consultant’s willful act or willful failure to act that
constitutes misconduct and is injurious to Connetics;
          (iv) Consultant’s material breach of any agreement with Connetics; or
          (v) continued willful violations by Consultant of his obligations to
Connetics or responsibilities or duties as a consultant after Connetics has
delivered to Consultant a written demand for performance, which describes the
basis for the Company’s belief that Consultant has not substantially performed
his duties as a consultant.
          (d) For purposes of this Agreement, “Good Reason” shall be deemed to
exist if, without the Consultant’s express, written consent:
          (i) Connetics materially reduces Consultant’s duties, position or
responsibilities relative to Consultant’s duties, position or responsibilities
in effect immediately prior to such reduction, or removes Consultant from such
position, duties and responsibilities unless Consultant is provided with
comparable duties, position and responsibilities; provided, however, that a
reduction in duties, position or responsibilities solely by virtue of the
Company being acquired and made part of a larger entity shall not constitute
Good Reason;
          (ii) Connetics significantly reduces, without good business reasons,
the facilities and perquisites (including office space and location) available
to Consultant immediately before such reduction;
          (iii) Connetics materially reduces Consultant’s Consulting Fee as in
effect immediately prior to such reduction; or
          (iv) any successor of Connetics fails to assume this Agreement.
     7. Compensation in Event of Termination Other Than Upon a Change in
Control. Except as provided in Sections 8 and 9, upon termination of the Term
for any reason, this Agreement shall terminate and Connetics shall have no
further obligation to Consultant except to pay the amounts set forth in this
Section 7.
          (a) Termination for Cause. Subject to the restrictions set forth in
Section 10, if Consultant’s engagement is terminated pursuant to
Section 6(a)(iii) during or after the Term, Consultant shall be entitled to
payment of any earned but unpaid Consulting Fee and unpaid reimbursements, in
accordance with Sections 2 and 4, through the date of termination.

Page 3



--------------------------------------------------------------------------------



 



Following any such termination, Consultant shall not be entitled to receive any
other payment provided for under this Agreement with respect to any period after
such termination.
          (b) Termination, Death or Disability Before January 1, 2008. Subject
to the restrictions set forth in Section 10, if Consultant’s engagement is
terminated pursuant to Section 6(a) for any reason other than Cause during or at
the expiration of the Term, Consultant or his estate, conservator or designated
beneficiary, as the case may be, shall be entitled to receive, as Consultant’s
or his estate’s sole and exclusive remedy, (x) payment of any earned but unpaid
Consulting Fee through the date of termination, and (y) a lump sum payment equal
to 24 months of the Consulting Fee, and (z) all stock options granted by
Connetics to Consultant shall become fully vested and immediately exercisable,
provided that Consultant or his conservator or designated beneficiary, as the
case may be, executes a valid release of any and all claims that Consultant or
his estate may have against Connetics and its agents, including but not limited
to its officers, directors and employees, in a form provided by Connetics. To
the extent necessary to comply with section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), the payments described in this Agreement shall be
made no sooner than six months following the termination of the Term.
          (c) Termination, Resignation, Death or Disability On or After
January 1, 2008. Subject to the restrictions set forth in Section 10, if
Consultant’s engagement is terminated pursuant to Section 6(a) for any reason
other than Cause after expiration of the Term, or if Consultant resigns after
that date, Consultant or his estate, conservator or designated beneficiary, as
the case may be, shall be entitled to receive, as Consultant’s or his estate’s
sole and exclusive remedy, (x) payment of any earned but unpaid Consulting Fee
through the date of termination, (y) a lump sum payment equal to 24 months of
the Consulting Fee, and (z) all stock options granted by Connetics to Consultant
shall become fully vested and immediately exercisable, provided that Consultant
or his conservator or designated beneficiary, as the case may be, executes a
valid release of any and all claims that Consultant or his estate may have
against Connetics and its agents, including but not limited to its officers,
directors and employees, in a form provided by Connetics. To the extent
necessary to comply with section 409A of the Code, the payments described in
this Agreement shall be made no sooner than six months following the termination
of the Term.
     8. Termination after a Change in Control; Other Change in Control
Provisions.
          (a) If a Change in Control (as defined below) occurs during the Term
and Consultant’s service with the Company is terminated pursuant to Section 6(a)
for any reason other than Cause within 24 months following a Change in Control,
whether or not such termination occurs during the Term, then Consultant or his
estate, conservator, or designated beneficiary, as the case may be, shall be
entitled to the following payments and arrangements, in lieu of any payments and
arrangements provided in Section 7 above:
          (i) 2.99 times Consultant’s annual Consulting Fee in effect as of the
date of Consultant’s termination of service with the Company (the “Termination
Date”), payable in a lump sum within 30 days following the Termination Date;
provided, however, that such payment shall be made six months following the
Termination Date to the extent necessary to comply with section 409A of the
Code;

Page 4



--------------------------------------------------------------------------------



 



          (ii) reimbursement for all costs reasonably incurred by Consultant up
to and including the Termination Date, in accordance with Section 4; and
          (iii) administrative support for a period of six months following the
Termination Date.
          (b) If a Change in Control occurs during the Term, then all stock
options granted by the Company to Consultant prior to the Change in Control
shall become fully vested and immediately exercisable as of the date of the
Change in Control to the extent such stock options are outstanding as of such
date.
          (c) For purposes of this Agreement, a “Change in Control” shall mean
the first to occur of the following:
          (i) any Person (as defined below) is or becomes the Beneficial Owner
(as defined below), directly or indirectly, of Connetics securities (not
including in the securities beneficially owned by such Person any securities
acquired directly from Connetics or its affiliates) representing 50% or more of
the combined voting power of the Company’s then outstanding securities; or
          (ii) there is consummated a merger or consolidation of Connetics or
any direct or indirect subsidiary of Connetics with any other corporation, other
than (A) a merger or consolidation that would result in the voting securities of
Connetics outstanding immediately prior to such merger or consolidation
(1) continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or any parent thereof),
in combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any subsidiary of
Connetics, at least 50% of the combined voting power of the securities of
Connetics or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation and (2) continuing to be held by holders
thereof immediately prior to such merger or consolidation, or (B) a merger or
consolidation effected to implement a recapitalization of Connetics (or similar
transaction) in which no Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of Connetics representing 25% or more of the combined
voting power of Connetics’ then outstanding securities;
          (iii) the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the date
of this Agreement, constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors on the date of
this Agreement or whose appointment, election or nomination for election was
previously so approved or recommended; or

Page 5



--------------------------------------------------------------------------------



 



          (iv) there is consummated an agreement for the sale or disposition by
Connetics of all or substantially all of the Company’s assets, other than a sale
or disposition by Connetics of all or substantially all of the Company’s assets
to an entity, at least 50% of the combined voting power of the voting securities
of which is owned by substantially all of Connetics’ stockholders immediately
prior to such sale in substantially the same proportions as their ownership of
Connetics immediately prior to such sale.
          (v) For purposes of this Section 8 (c), “Person” shall have the
meaning given in Section 3(a)(9) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), as modified and used in Sections 13(d) and 14(d)
thereof, except that such term shall not include (A) the Company or any of its
subsidiaries, (B) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its affiliates, (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (D) a corporation owned, directly or indirectly, by substantially
all of the stockholders of the Company in substantially the same proportions as
their ownership of stock of the Company and “Beneficial Owner” shall have the
meaning set forth in Rule 13d-3 under the Exchange Act.
     9. Change in Control Adjustment for Excise Tax.
          (a) For the purposes of this Agreement, that the term “Total Payments”
shall mean any payment or benefit received or to be received by Consultant,
including any payment or benefit received or to be received in connection with a
Change in Control or the termination of Consultant’s service with the Company,
whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement “Notwithstanding any other provisions of this Agreement if the
Total Payments” would be subject (in whole or part), to an excise tax (the
“Excise Tax”) pursuant to section 4999 of the Code, then, after taking into
account any reduction in the Total Payments provided by reason of section 280G
of the Code in such other plan, arrangement or agreement, the cash payments and
benefits under this Agreement shall first be reduced, and the noncash payments
and benefits under this Agreement shall thereafter be reduced, to the extent
necessary so that no portion of the Total Payments is subject to the Excise Tax.
Notwithstanding the foregoing, the cash and noncash payments under this
Agreement shall only be reduced if:
          (i) the net amount of such Total Payments, as so reduced (and after
subtracting the net amount of federal, state and local income taxes on such
reduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments)
is greater than or equal to
          (ii) the net amount of such Total Payments without such reduction (but
after subtracting the net amount of federal, state and local income taxes on
such Total Payments and the amount of Excise Tax to which Consultant would be
subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments);
provided, however, that the Consultant may elect to have the noncash payments
under this Agreement reduced (or eliminated) before any reduction of the cash
payments under this Agreement.

Page 6



--------------------------------------------------------------------------------



 



          (b) For purposes of determining whether the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax:
          (i) no portion of the Total Payments the receipt or enjoyment of which
Consultant shall have waived at such time and in such manner as not to
constitute a “payment” within the meaning of section 280G(b) of the Code shall
be taken into account,
          (ii) no portion of the Total Payments shall be taken into account
which, in the opinion of tax counsel (“Tax Counsel”) reasonably acceptable to
Consultant and selected by the accounting firm (the “Auditor”) which was,
immediately prior to the Change in Control, the Company’s independent auditor,
does not constitute a “parachute payment” within the meaning of section
280G(b)(2) of the Code (including by reason of section 280G(b)(4)(A) of the
Code) and, in calculating the Excise Tax, no portion of such Total Payments
shall be taken into account which, in the opinion of Tax Counsel, constitutes
reasonable compensation for services actually rendered, within the meaning of
section 280G(b)(4)(B) of the Code, in excess of the Base Amount (as defined in
section 280G(b)(3) of the Code) allocable to such reasonable compensation, and
          (iii) the Auditor shall determine the value of any non-cash benefit or
any deferred payment or benefit included in the Total Payments in accordance
with the principles of sections 280G(d)(3) and (4) of the Code.
For purposes of this Section 9, (x) Consultant shall be deemed to pay federal
income tax at the highest marginal rate of federal income taxation in the
calendar year in which the applicable Total Payment is to be made and state and
local income taxes at the highest marginal rate of taxation in the state and
locality of Consultant’s residence in the calendar year in which the applicable
Total Payment is to be made, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes and
(y) except to the extent that Consultant otherwise notifies the Company, the
Consultant shall be deemed to be subject to the loss of itemized deductions and
personal exemptions to the maximum extent provided by the Code for each dollar
of incremental income.
          (c) At the time that payments are made under this Agreement, Connetics
shall provide Consultant with a written statement setting forth the manner in
which such payments were calculated and the basis for such calculations
including, without limitation, any opinions or other advice Connetics has
received from Tax Counsel, the Auditor or other advisors or consultants (and any
such opinions or advice which are in writing shall be attached to the
statement). If Consultant objects to the Company’s calculations, Connetics shall
pay to the Consultant such portion of the payments and benefits under this
Agreement (up to 100% thereof) as the Consultant determines is necessary to
result in the proper application of subsection (b)(iii) of this Section 9.
     10. Covenant Not to Compete. Consultant agrees that during the term of this
Agreement and for a period of two years after its termination, he will not serve
on the Board of Directors or any advisory board of, or perform services on
behalf of, any company or business involved in the development, production,
manufacture, sale, distribution or marketing of

Page 7



--------------------------------------------------------------------------------



 



dermatology products similar to or competing with Connetics’ then-marketed
products or products under development. Consultant acknowledges that the breach
of this Section 10 would cause substantial and irreparable harm to Connetics
that cannot be remedied by the payment of damages alone. Accordingly, the
Parties agree that (a) if Consultant is terminated or resigns pursuant to
Section 6, and then breaches this covenant, he will forfeit the payments due
under Section 7, and (b) Connetics would be entitled to seek and obtain
preliminary and permanent injunctive relief and other equitable relief for any
breach of this covenant,
     11. Binding Agreement. This Agreement is a personal contract and Consultant
may not sell, transfer, assign, pledge, encumber or hypothecate his rights and
interest under this Agreement.
     12. Confidentiality; Proprietary Information; Return of Company Property.
Consultant hereby agrees to keep in confidence and not disclose or make
available to third parties or make any use of any information or documents
relating to his services for Connetics or to the products, methods of
manufacture, trade secrets, processes, business or affairs or confidentiality or
proprietary information of Connetics (other than information in the public
domain through no fault of Consultant), except with Connetics’ prior written
consent or to the extent necessary in performing services for the Company. Upon
termination of Consultant’s service to the Company, he hereby agrees to return
to Connetics all Company documents and other materials relating to the services
provided under this Agreement or furnished to Consultant by Connetics.
Consultant’s obligations under this provision shall terminate three years after
termination of his service to the Company.
     13. Entire Agreement. This Agreement and any outstanding stock option
agreements and restricted stock purchase agreements contain all the
understandings between the Parties pertaining to the matters referred to in this
Agreement, and supersedes the Former Consulting Agreement, the Former Change of
Control Agreement and all undertakings and other agreements, whether oral or in
writing, previously entered into by them with respect to the matters referred to
in this Agreement. Consultant represents that, in executing this Agreement, he
does not rely and has not relied upon any representation or statement not set
forth in this Agreement made by Connetics with regard to the subject matter of
this Agreement or otherwise.
     14. Amendment or Modification, Waiver. No provision of this Agreement may
be amended or waived unless such amendment or waiver is agreed to in writing,
signed by Consultant and by a duly authorized officer of Connetics. The failure
of either Party to enforce any of the terms, provisions or covenants of this
Agreement shall not be construed as a waiver of the same or of the right of such
Party to enforce the same. Waiver by either Party of any breach or default by
the other Party of any term or provision of this Agreement shall not operate as
a waiver of any other breach or default.
     15. Notices. Any notice to be given under this Agreement shall be in
writing and shall be deemed given when delivered personally, sent by courier or
fax or registered or certified mail, postage prepaid, return receipt requested,
addressed to the Party concerned at the address indicated below or to such other
address as such Party may subsequently give notice of in writing pursuant to
this Section 15:

Page 8



--------------------------------------------------------------------------------



 



              To Consultant at:
 
      G. Kirk Raab
 
      518 Cresta Vista Lane
 
      Portola Valley, CA 94028
 
            To Connetics at:
 
      Connetics Corporation
 
      3160 Porter Drive
 
      Palo Alto, CA 94304 63
 
      Attention: General Counsel

Any notice delivered personally or by courier under this Section 15 shall be
deemed given on the date delivered and any notice sent by telecopy or registered
or certified mail, postage prepaid, return receipt requested, shall be deemed
given on the date telecopied or mailed.
     16. Each Party the Drafter. This Agreement and the provisions contained in
it shall not be construed or interpreted for or against any Party because that
Party drafted or caused that Party’s legal representative to draft any of its
provisions.
     17. Successors.
          (a) In addition to any obligations imposed by law upon any successor
to Connetics, Connetics will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of Connetics to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that Connetics would be
required to perform it if no such succession had taken place. If Connetics fails
to obtain such assumption and agreement before the effectiveness of any such
succession that failure shall be a breach of this Agreement and shall entitle
Consultant to compensation from Connetics, upon termination of engagement, in
the same amount and on the same terms as Consultant would be entitled to under
this Agreement if Consultant were to terminate engagement for Good Reason after
a Change in Control, except that, for purposes of implementing the foregoing,
the date on which any such succession becomes effective shall be deemed the
Termination Date.
          (b) This Agreement shall inure to the benefit of and be enforceable by
the Consultant’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Consultant dies while
any amount would still be payable to Consultant under this Agreement (other than
amounts which, by their terms, terminate upon the death of Consultant) if
Consultant had continued to live, then all such amounts, unless otherwise
provided in this Agreement, shall be paid in accordance with the terms of this
Agreement to the executors, personal representatives or administrators of
Consultant’s estate.
     18. No Duty to Mitigate. Consultant shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that Consultant may receive from any other source.

Page 9



--------------------------------------------------------------------------------



 



     19. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California, without regard to its
conflicts of laws principles.
     20. Headings. All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.
     21. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
     IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

                  CONNETICS CORPORATION       CONSULTANT    
 
               
By:
    /s/ Thomas G. Wiggans         /s/ G. Kirk Raab    
 
               
 
  Thomas G. Wiggans       G. Kirk Raab    
 
  Chief Executive Officer            

Page 10